Citation Nr: 0635911	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an allergic 
disability.

2.  Entitlement to service connection for an allergic 
disability, including respiratory and dermatological 
diagnoses.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a neck 
injury.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to February 
1980.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a February 2003 RO decision.  The 
veteran testified before the Board in May 2006.

Initially, the Board addresses the nature of the claim 
involving an allergic disability.  In her original May 1997 
claim, the veteran referred to an allergic condition.  
Accordingly, in February 1998, the RO denied service 
connection for an allergic skin disability.  In September 
2002, the veteran filed a claim to reopen this claim, 
indicating that she had an allergy to grass, trees, and 
shrubbery and that she had developed extensive itching of her 
skin.  In February 2003, the RO denied reopening of a claim 
for service connection for an allergic skin disability.  But 
in June 2004, the veteran filed a claim for service 
connection for a respiratory condition that included asthma 
and sinus problems either due to service or due to her 
allergic disability.  In its February 2005 supplemental 
statement of the case, the RO included a respiratory 
condition within the overall claim for an allergic disability 
that had previously been limited to an allergic skin 
disability, and it adjudicated that issue under the "new and 
material evidence" standard as well.  Technically, there was 
no prior final decision on any claim for service connection 
for an allergic respiratory disability.  Therefore, the "new 
and material evidence" standard did not actually apply to 
the respiratory disability claim.  But it is clear that the 
veteran contends that she developed both respiratory symptoms 
(reactive airway disease, asthma, allergic rhinosinusitis, 
etc) as well as dermatological symptoms (skin rashes eczema, 
dermatitis, etc.) because of allergic reactions in her active 
service.  Since the Board reopens the allergic disability 
claim in the present decision, the RO's readjudication on 
remand should include both the dermatological and the 
respiratory diagnoses.  The issues have been rephrased 
appropriately above.

In the REMAND at the end of this decision, the Board REMANDS 
the reopened claim for service connection for an allergic 
disability (including respiratory and dermatological 
diagnoses) and the applications to reopen claims for service 
connection for residuals of a back injury, for residuals of a 
neck injury, and for a left foot disability to the RO via the 
Appeals Management Center.


FINDINGS OF FACT

1.  The RO denied service connection for an allergic skin 
condition in an unappealed February 1998 decision.

2.  Evidence received since February 1998 is not cumulative 
or redundant of evidence previously of record and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The claim for service connection for an allergic disability 
is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303, 3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In this case, the RO sent correspondence in October 2002, 
April 2005, and May 2006; a rating decision in February 2003; 
a statement of the case in October 2003; and supplemental 
statements of the case in May 2004, February 2005, and March 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, the Board observes that in light of the 
favorable outcome of this appeal with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for an allergic skin 
disability, any perceived lack of notice or assistance is not 
prejudicial to the veteran.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).

A February 1998 rating decision denied service connection for 
an allergic skin condition.  VA notified the veteran notified 
of that action and of her appellate rights, but she did not 
initiate an appeal of the decision.  Thus, the decision is 
final. See 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. § 
3.104, 20.302, 20.1103 (1997).

In September 2002, the veteran sought to reopen the claim for 
service connection for an allergy to grass, trees, and 
shrubbery.  A prior final decision can be reopened with new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

"New and material evidence" means evidence that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board reviews the evidence received since the final 
rating decision in February 1998 in light of all of the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  The Board presumes the credibility of new evidence 
in determining whether to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board reviews the newly submitted evidence in the context 
of the applicable laws.  Service connection may be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In this case, the evidence that was before VA in connection 
with the prior final decision included the veteran's service 
medical records, VA treatment records, and private treatment 
records from Clarksville Memorial Hospital, Brokaw Hospital, 
and Blanchfield Army Hospital.  

The service medical records included treatment reports which 
noted fine popular type rash on left arm and face (May 4, 
1979), rash on arms (August 13, 1979), "dermatitis (?) on 
arms and back" (August 28, 1979).  The diagnoses at the time 
were allergy (May 4, 1979) and contact dermatitis versus 
neurodermatitis versus dry skin (August 28, 1979).  

Since the last final denial in February 1998, evidence 
received includes VA treatment records and private treatment 
records which note diagnoses of multiple food and 
environmental allergies, xerosis, eczematous dermatitis, 
chronic dermatitis, dermatosis, keratotic follicular papules; 
an April 2004 VA treatment record authored by Dr. EK; and a 
May 2006 letter from Dr. RBB.  

In April 2004, Dr. EK wrote: "[The veteran] has left her 
military medical record with me for review.  She is 
particularly requesting that the evaluation and treatment of 
a recurring dermatitis of "both arms" noted first in the 
records provided 8-13-79 and diagnosed as "contact 
dermatitis v neurodermatitis" and was treated with atarax.  
[The veteran] was seen in the Dermatology clinic at the NVAMC 
on 5-14-01 with a rash that was diagnosed as "eczema".  
[The veteran] contends that t[h]is is the recurring rash 
noted during her tour o[f] duty.  [The veteran's] file 
clearly documents her evaluation and treatment of a rash of 
similar distribution on 8-13-79."

In his May 2006 letter, Dr. RBB wrote: "[The veteran] was 
followed in my office for evaluation and treatment of her 
allergies from 8/29/01 - 5/1/02.  She had a history of 
airborne allergies from at least 1979.  She reported her 
military duty as occurring from April, 1979 through February, 
1980.  It is extremely likely that her current allergic 
diathesis is a continuation of the same allergic diathesis 
that she had in 1979.  My assessment is based on history, 
examination and allergy testing as performed with her prior 
office appointments."

The February 1998 rating decision noted that although there 
was a record of treatment in service for allergic dermatitis 
in August 1997, there was no permanent residual or chronic 
disability subject to service connection which was shown by 
service medical records or demonstrated by evidence following 
service.  Thus, while the May 2006 letter written by Dr. RBB 
is not clear as to whether it addresses the veteran's skin or 
respiratory disability, it provides a favorable nexus opinion 
for the veteran's overall allergy condition.  Also, while Dr. 
EK's April 2004 statement does not provide a clear nexus 
opinion, it does note a similarity between the rash the 
veteran had while in service and a more recent rash. 
      
The Board finds that the evidence received since February 
1998 is not cumulative or redundant, and it is material 
because it consists of current diagnoses for the veteran's 
skin disability and opinions that possibly relate the 
veteran's in-service rash to recent skin problems.  The Board 
concludes that new and material evidence has been received on 
this claim and reopens this claim.  38 C.F.R. § 3.156 (a). 


ORDER

The application to reopen a claim for service connection for 
an allergic disability is granted, and the claim is reopened.  
The appeal is granted to that extent only.

REMAND

As the Board has granted the veteran's request to reopen her 
previously denied claim of service connection for an allergic 
disability, remand is necessary so that the RO can adjudicate 
that claim on the merits on a de novo basis.  In addition, 
the RO should obtain additional evidence and schedule an 
examination to clarify the nature and etiology of the 
appellant's allergy disability.  

The veteran has previously stated (and testified in May 2006) 
that she received treatment at Lakeside VA in Chicago in 1980 
for her lower back, left foot, rashes, and neck spasm.  The 
record indicates that the RO requested treatment records from 
Lakeside 1996 to 2000; however, only records for the year 
2000 were received.  It does not appear that the records 
actually described by the veteran have ever been obtained.  
Although the RO in fact requested those records prior to its 
February 1998 decision, the Board is of the opinion that a 
thorough request is needed to resolve whether the identified 
records exist.  If no such records exist or are available, 
the RO should obtain an appropriate written reply from the 
identified VA facilities.  Since the veteran states that the 
identified treatment encompassed each of the issues that are 
presently involved in this appeal, the Board must remand all 
of the issues for the appropriate development and 
readjudication.
  
In connection with the May 2006 hearing, the veteran also 
described treatment from two non-VA medical providers 
(Bromenn Hospital and Mercy Hospital) since her separation 
from service, and she provided completed authorization forms 
to obtain records from those facilities.  However, the record 
indicates that VA has previously exhausted all possible 
efforts to obtain records from those providers.  (Indeed, 
there are multiple responses from these providers that were 
of record at the time of the RO's February 1998 decision.)  
Accordingly, since the veteran had previously described this 
particular evidence and VA's efforts to obtain the requested 
evidence had been futile, it does not appear that further 
efforts to obtain records from these two non-VA providers 
would be either successful or reasonable.  

In addition, the veteran indicated at the May 2006 Board 
hearing that she is now receiving disability benefits from 
the Social Security Administration (SSA) due to her allergies 
and lower back problems.  However, there is indication that 
any of the records from the SSA would be relevant to the 
claim.  The claim involves whether a current disability was 
incurred in or aggravated by the veteran's active service 
(including whether a current disability is somehow related to 
service).  The veteran testified that the SSA disability 
award is based on disability arising in the last few years.  
She has not indicated that any of the records that are part 
of the SSA's decision relate to the discrete legal issue of 
service incurrence or aggravation that is before the Board in 
this appeal.  Therefore, VA is not required to obtain SSA 
records that are not facially relevant to the legal issue on 
appeal.

In addition, a VA examination is needed.  In April 2004, a VA 
staff doctor commented on the veteran's request for 
evaluation of her recurring dermatitis of both arms that had 
been diagnosed as contact dermatitis versus neurodermatitis 
and then treated with Atarax.  The doctor stated that the 
veteran had been treated in May 2001 for a rash diagnosed as 
eczema and that the veteran's file "clearly documents her 
evaluation and treatment of a rash of similar distribution" 
in August 1979.

Moreover, in a May 2006 letter, a treating fee-basis doctor, 
Dr. RBB, wrote: "[The veteran] was followed in my office for 
evaluation and treatment of her allergies from 8/29/01 - 
5/1/02.  She had a history of airborne allergies from at 
least 1979.  She reported her military duty as occurring from 
April, 1979 through February, 1980.  It is extremely likely 
that her current allergic diathesis is a continuation of the 
same allergic diathesis that she had in 1979.  My assessment 
is based on history, examination and allergy testing as 
performed with her prior office appointments."  

On remand, the RO will schedule an examination to assess the 
nature and etiology of the allergic disability, including 
respiratory and dermatological diagnoses.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of VA medical records 
from Lakeside VAMC in Chicago, Illinois, 
from 1980 to 1999.  If any of the above 
records have been retired to a federal 
records storage facility, all necessary 
follow-up efforts must be made to obtain 
the records, until it is clear from the 
responses received that further requests 
would be futile.  If no such records 
exist or are available, the RO should 
obtain an appropriate written reply from 
the identified VA facilities.
  
2.  Schedule an examination to determine 
the current nature and etiology of the 
veteran's allergic disability, including 
all respiratory and dermatological 
diagnoses.  Provide the claims folder to 
the examiner.  The examiner should 
discuss whether it is at least as likely 
as not that any current skin disability 
is related to the symptoms noted in the 
veteran's active service.  

3.  Then, adjudicate the claim for 
service connection or an allergic 
disability, including respiratory and 
dermatological diagnoses, and 
readjudicate the applications to reopen 
the claims for service connection for 
residuals of a back disability, for 
residuals of a neck injury, and for a 
left foot disability.  If any decision 
remains adverse to the veteran, provide 
her and her representative with a 
supplemental statement of the case and 
the appropriate opportunity for response.  
Then return the case to the Board for 
review, as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


